Order entered September 8, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01043-CV

   IN RE: WESTERN GENERAL AUTOMOBILE INSURANCE COMPANY, Relator

                Original Proceeding from the 298th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-06845

                                          ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE